UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEBASTIAN MATIAS,
                              Plaintiff,
                                                                  20-CV-7494 (JPO)
                    -v-
                                                                       ORDER
 ALVARO J. ZELAYA, et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

       Albert K. Kim, counsel for Plaintiff, has informed the Court that he has left his law firm

and is no longer working on this case. (Dkt. No. 29.) The Clerk of Court is instructed to remove

Albert K. Kim from this case and from this action’s CM/ECF list.

       SO ORDERED.

Dated: July 6, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
